Title: To Thomas Jefferson from Fielding Lewis, 2 February 1780
From: Lewis, Fielding
To: Jefferson, Thomas



Honble. Sir
February the 2d. 1780.

  I have advanced upwards of Two Thousand pounds for the use of the Gun factory under the care of Mr. Dick and myself, and Money daily wanted which I shall continue to furnish untill a supply can be obtained from the Treasury; Majr. Alexander Dick informs me that he shall shortly return to this place and has promissed to bring up any Money you will please to send me, about Ten Thousand pounds will serve for some time as the Provisions are all purchased except about eighty barrs. of Corn which will shortly be provided.
I am Honble. Sr. with the greatest respect Your most Obedt. Humble Servant,

Fielding Lewis

